Citation Nr: 9927656	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  97-29 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for generalized anxiety 
disorder.

2.  Entitlement to service connection for a post-traumatic 
stress disorder.

3.  Entitlement to service connection for a sinus disorder.

4.  Entitlement to service connection for a headache 
disorder.

5.  Entitlement to service connection for a heart disorder 
with chest pain.

6.  Entitlement to service connection for residuals of dental 
trauma.

7.  Entitlement to service connection for a right hip 
disability.

8.  Entitlement to service connection for a left knee 
disability.

9.  Entitlement to an original compensable rating for 
bronchitis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

Appellant had active service from January 1966 to January 
1968 and March 1977 to October 1996, apparently with an 
approximate 5-year period of inactive service in between.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Montgomery, Alabama, Regional Office (RO), which, in part, 
denied service connection for generalized anxiety disorder, a 
post-traumatic stress disorder, a sinus disorder, a headache 
disorder, a heart disorder with chest pain, residuals of 
dental trauma, and right hip and left knee disabilities; and 
granted service connection and assigned a noncompensable 
rating for bronchitis.  

It should be added that in Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) explained that there was a legal distinction between 
a claim for an "original" rating and an "increased" rating 
claim.  In light of the aforestated legal distinction in 
Fenderson, the Board has reframed the bronchitis "increased 
rating" appellate issue as that delineated on the title page 
of this decision.  Accordingly, the Board will render a 
decision herein on said issues, except for the issues of 
service connection for right hip and left knee disabilities 
and an original compensable rating for bronchitis, which will 
be dealt with in the REMAND section below.  


FINDINGS OF FACT

1.  It is as likely than not that appellant has a generalized 
anxiety disorder which is of service origin.  

2.  It has not been shown, by competent evidence, that 
appellant has a post-traumatic stress disorder, a sinus 
disorder, a headache disorder, a heart disorder with chest 
pain, or residuals of dental trauma related to service or any 
in-service occurrence or event.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt, a generalized 
anxiety disorder was incurred in appellant's active service.  
38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(b) (West 1991); 
38 C.F.R. §§ 3.303, 3.304(d) (1998).

2.  Appellant has not submitted evidence of well-grounded 
claims for entitlement to service connection for a post-
traumatic stress disorder, a sinus disorder, a headache 
disorder, a heart disorder with chest pain, or residuals of 
dental trauma.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1131, 1137, 1154(b), 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.304(b),(d),(f), 3.307, 3.309, 3.381, 4.149 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding these aforecited service connection issues, the 
Board will consider applicable statutory and regulatory 
provisions, including the following:  Service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131.  Where a veteran served continuously for 
ninety (90) days or more during a period of war or during 
peacetime service after December 31, 1946, and arthritis 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  In pertinent part, for the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or diagnoses including the word "Chronic."  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may legitimately be questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In pertinent part, the provisions of 38 U.S.C.A. § 1111 and 
38 C.F.R. § 3.304(b) provide that the veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  

In the case of a combat veteran, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

It should be pointed out that since appellant does not appear 
to have had active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, the provisions of 38 C.F.R. § 3.317 (1998) are 
inapplicable. 


I.  Service Connection for a Generalized Anxiety Disorder

In light of the allowance of appellant's claim of entitlement 
to an acquired psychiatric disorder, claimed as a generalized 
anxiety disorder, the Board finds that this claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), and the evidence of record adequate.  

On November 1965 induction examination, appellant's 
psychiatric status was noted as clinically normal.  Although 
on an attendant medical questionnaire, appellant checked off 
a box thereon indicating that he had had nervous trouble and 
a physician's elaboration noted anxiety during the past one 
month, a chronic anxiety disorder was not noted or diagnosed.  
Therefore, he is presumed in sound mental condition at time 
of acceptance into service.  See 38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  

The available service medical records do not contain findings 
or diagnoses pertaining to a psychiatric disability.  
However, the Board recognizes with admiration that appellant 
has had a lengthy military career, which included combat 
during the Vietnam war, for which he received the Purple 
Heart and Bronze Star Medals for valor.  See DD-214 Forms and 
Bronze Star Medal citation.  Thus, appellant's allegations as 
recorded on June 1996 service retirement examination medical 
questionnaire, February 1997 VA psychiatric examination, and 
September 1997 private psychologic evaluation that he had 
experienced in-service anxiety and associated symptomatology, 
that his personality changed after returning from Vietnam, 
and that post-service symptomatology included anxiety, appear 
credible.  As the Court has stated in Smith v. Derwinski, 
1 Vet. App. 235, 237 (1991), "[d]etermination of credibility 
is a function for the BVA."  The positive evidence includes 
said February 1997 VA psychiatric examination, wherein the 
examiner stated that "[p]art of [appellant's] symptoms could 
be due to his anxiety disorder which he admits having ever 
since he has been in military" and diagnosed a generalized 
anxiety disorder.  A generalized anxiety disorder was also 
diagnosed by Charles R. McArthur, Ph.D., on the 
aforementioned September 1997 private psychologic evaluation.  
Thus, the Board finds that it is not unreasonable for one to 
conclude that the positive evidence (which includes 
appellant's available service records indicating Vietnam 
combat, the service retirement examination medical 
questionnaire indicating anxiety and associated 
symptomatology, his post-service written statements and 
allegations of in-service anxiety, and the 1997 VA 
psychiatric and private psychologic examinations, which noted 
a history of in-service anxiety and diagnosed a currently 
manifested generalized anxiety disorder) outweighs any 
negative evidence as to whether the generalized anxiety 
disorder is actually related to service.  Therefore, service 
connection for a generalized anxiety disorder is granted.  
38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(b); 38 C.F.R. 
§§ 3.303, 3.304(d).


II.  Service Connection for a Post-Traumatic Stress Disorder, 
a Sinus Disorder, a Headache Disorder, a Heart Disorder with 
Chest Pain, or Residuals of Dental Trauma

A threshold question to be answered is whether appellant has 
presented evidence of well-grounded claims with respect to 
the issues of service connection for a post-traumatic stress 
disorder, a sinus disorder, a headache disorder, a heart 
disorder with chest pain, or residuals of dental trauma.  A 
well-grounded claim is one which is plausible, meritorious on 
its own, or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992), the Court held that the appellant in that 
case had not presented a well-grounded claim as a matter of 
law.  The Court pointed out that "unlike civil actions, the 
Department of Veterans Affairs (previously the Veterans 
Administration) (VA) benefits system requires more than an 
allegation; the claimant must submit supporting evidence."  
If a well-grounded claim has not been presented, the appeal 
with respect to that issue must fail.  King v. Brown, 5 Vet. 
App. 19, 21 (1993) held that "evidentiary assertions [by the 
veteran] must also be accepted as true for the purpose of 
determining whether the claim is well grounded.  Exceptions 
to this rule occur when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion." 

Appellant contends, in essence, that said claimed 
disabilities are related to service.  It is alleged that 
dental trauma was sustained when he was knocked to the ground 
by exploding mortar shells in Vietnam.  He argues that the 
recent VA examinations were inadequate.  

Currently associated with the claims folders are appellant's 
service medical records dated from the 1960's to the mid-
1990's.  Additionally, a June 1996 service retirement 
examination report is of record and does not contain any 
findings or diagnoses pertaining to said claimed 
disabilities.  That June 1996 service retirement examination 
report is particularly probative, since it assesses his 
health status shortly prior to service discharge.  Appellant 
was provided VA general medical, psychiatric, and dental 
examinations in January and February 1997, which included 
actual clinical examination of appellant with regards to said 
claimed disabilities.  Since said claims are not well 
grounded, to require that the appellant be afforded 
additional examinations would serve no useful purpose and 
could potentially be violative of applicable statutory and 
regulatory provisions and judicial precedents.  

It should be added that with respect to these not well-
grounded service connection claims, appellant and his 
representative have been informed by the RO that the claims 
were denied, in part, due to the lack of clinical evidence 
indicating that any post-traumatic stress disorder, a sinus 
disorder, a headache disorder, a heart disorder with chest 
pain, or residuals of dental trauma related to service were 
shown.  See, in particular, an August 1997 Statement of the 
Case.  Additionally, said Statement included provisions of 
law with respect to veterans' responsibility for filing a 
well-grounded claim and general service connection 
principles.  It is therefore apparent that they were 
knowledgeable regarding the necessity of competent evidence 
to support these service connection claims.  Thus, it is 
concluded that appellant and his representative had notice of 
the type of information needed to support these claims and 
complete the application.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  See also Epps v. Brown, 9 Vet. App. 341, 
344 (1996), wherein the Court explained that "[t]he 
Robinette opinion held that 38 U.S.C. § 5103(a) imposes an 
obligation upon the Secretary to notify an individual of what 
is necessary to complete the application in the limited 
circumstances where there is an incomplete application which 
references other known and existing evidence."  It does not 
appear that appellant or his representative has informed the 
VA of the existence of any specific existing competent 
evidence that would render said service connection claims 
well grounded.  

It should be added that although other post-service VA and 
private medical reports dated in 1997 and 1998 have been 
recently submitted by appellant to the Board and RO, 
respectively, without waiver of the RO's jurisdiction or a 
Supplemental Statement of the Case, such records are not 
"pertinent evidence" as to said appellate issues, and thus, 
no prejudice will ensue.  See 38 C.F.R. § 20.1304.


A.  Service Connection for a Post-Traumatic Stress Disorder

As the Board stated in Part I of the decision herein, the 
available service medical records do not contain findings or 
diagnoses pertaining to a chronic psychiatric disability; and 
the post-service clinical evidence only includes psychiatric 
diagnoses of a generalized anxiety disorder.  Although it is 
reiterated and conceded that appellant experienced combat 
stressors during the Vietnam War, nevertheless this is not 
determinative of whether a claim for a post-traumatic stress 
disorder is well grounded.  In Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), the Court stated, in pertinent part, that 
"in order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis)...; of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence)...; and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence)...."  Under 38 C.F.R. 
§ 3.304(f) (1998-1999), service connection for a post-
traumatic stress disorder requires, in part, a post-traumatic 
stress disorder medical diagnosis.  Since none of the 
competent evidence of record contains a diagnosis of a post-
traumatic stress disorder, that claim is not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(a); 38 C.F.R. 
§§ 3.303, 3.304(f).  See also, Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Grivois v. Brown, 6 Vet. App. 136 (1994); and 
Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).

Parenthetically, it should be added that the Board in the 
decision herein has awarded service connection for a 
generalized anxiety disorder, which is a psychoneurosis (as 
is a post-traumatic stress disorder); and that ROs rate 
psychoneuroses under a "General Rating Formula for Mental 
Disorders" set forth in 38 C.F.R. § 4.130 (1998).  Thus, all 
psychoneurotic symptoms will be for consideration when the 
anxiety disorder is rated.


B.  Service Connection for a Sinus Disorder

The available service medical records during the initial 
period of service reveal that although appellant was treated 
and diagnosed with a cold/pharyngitis in August 1967, a sinus 
disorder was neither clinically reported nor diagnosed.  A 
chronic sinus disorder was neither clinically reported nor 
diagnosed on January 1968 service separation examination.  
During the second period of active service, he was treated in 
August 1977 for congested sinuses, which appeared hazy on 
transillumination.  However, paranasal sinus x-rays revealed 
no significant abnormalities.  In March 1980, sinus 
tenderness was clinically reported.  An upper respiratory 
infection was assessed.  The remainder of the service medical 
records, including a June 1996 service retirement examination 
report, indicate that although he received treatment for 
bronchitis, colds, and rhinitis, there were no complaints, 
findings, or diagnoses pertaining to a chronic sinus 
disorder.  Significantly, in an attendant service retirement 
examination medical questionnaire, he denied having or having 
had sinusitis.  

On January 1997 VA examination, appellant's complaints 
primarily dealt with bronchitis (for which service connection 
is in effect).  Although he reported having occasional, 
seasonal rhinorrhea, a history of sinus infections was 
denied.  It is of substantial import that clinical evaluation 
revealed no abnormalities of the sinuses; and a sinus 
disorder was not diagnosed.  Additionally, none of the other 
post-service medical reports of record are pertinent, since 
they do not include any complaints, findings, or diagnoses 
pertaining to a sinus disorder.  

Appellant contends, in essence, that the claimed disability 
is presently manifested and related to service.  However, 
appellant is not competent to offer medical opinion or 
diagnosis.  In Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1991), the Court stated "[a] layperson can certainly 
provide an eye-witness account of a veteran's visible 
symptoms."  However, as the Court further explained in that 
case, "the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge such as a diagnosis...."  
Here, although appellant is competent to state that he 
experienced certain in-service symptomatology, he is not 
competent to offer medical opinion as to whether a chronic 
sinus disorder is currently manifested nor is he competent to 
opine as to the cause or etiology of the claimed disability, 
since that requires medical opinion beyond a lay person's 
competence.  

Appellant has not presented any competent evidence that 
indicates that a chronic sinus disorder is presently 
manifested and related to service.  The Court, in Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992), held that, referring 
to the veteran in that case:

He apparently is of the belief that he is 
entitled to some sort of benefit simply 
because he had a disease or injury while 
on active service.  That, of course, is 
mistaken.  Congress specifically limits 
entitlement for service-connected disease 
or injury to cases where such incidents 
have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of a present disability 
there can be no valid claim.  Our perusal 
of the record in this case shows no claim 
of or proof of present disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

Thus, given the lack of clinical evidence showing that a 
chronic sinus disorder is presently manifested and related to 
appellant's service, the claim for service connection for a 
chronic sinus disorder is not well grounded.  The claim is 
therefore denied.  38 U.S.C.A. § 5107(a).  Caluza; Grottveit; 
Grivois; and Edenfield.


C.  Service Connection for a Headache Disorder

On November 1965 examination for service entrance, appellant 
reportedly wore eyeglasses and defective vision (myopia) was 
clinically noted.  The available service medical records 
during the initial period of service reveal that in March 
1967, he complained of headaches with chest pain.  It was 
stated that he needed eyeglasses.  A chronic headache 
disorder was neither clinically reported nor diagnosed on 
January 1968 service separation examination.  During the 
second period of active service, he complained of headaches 
in March 1980.  An upper respiratory infection was assessed.  
In September 1983, he complained of reddened eyes, diarrhea, 
body aches, and headaches behind the eyes.  Possible 
flu/gastroenteritis was assessed.  In October 1984, his 
complaints included head/chest cold with headaches.  A chest 
cold was assessed.  In November 1987, he complained of 
headaches for one month.  Hypertension was diagnosed.  The 
following month, he complained of headaches behind the eyes.  
Tension headaches were assessed.  However, the remainder of 
the service medical records, including a June 1996 service 
retirement examination report, did not reveal any complaints, 
findings, or diagnoses pertaining to a chronic headache 
disorder.  Significantly, in an attendant service retirement 
examination medical questionnaire, he denied having or having 
had frequent/severe headaches.  

On January 1997 VA examination, appellant complained of 
having nearly daily headaches behind the eyes, which he 
related to eye strain.  The examiner remarked that 
appellant's present complaints concerned recurrent headaches 
mostly related to eye strain.  However, it is of substantial 
import that clinical evaluation did not include any actual 
findings or diagnoses pertaining to a headache disorder.  
Additionally, none of the other post-service medical reports 
of record are pertinent, since they do not include any 
complaints, findings, or diagnoses pertaining to a headache 
disorder.  

Appellant contends, in essence, that the claimed disability 
is presently manifested and related to service.  However, 
appellant is not competent to offer medical opinion or 
diagnosis.  See Espiritu.  Appellant has not presented any 
competent evidence that indicates that a chronic headache 
disorder is presently manifested and related to service.  
Thus, given the lack of clinical evidence showing that a 
chronic headache disorder is presently manifested and related 
to appellant's service, the claim for service connection for 
a chronic headache disorder is not well grounded.  The claim 
is therefore denied.  38 U.S.C.A. § 5107(a).  Caluza; 
Brammer; Grottveit; Grivois; and Edenfield.


D.  Service Connection for a Heart Disorder with Chest Pain

On November 1965 examination for service entrance, appellant 
reportedly complained of shortness of breath, chest 
pain/pressure, and cough.  It was noted that an elevated 
blood pressure reading a week earlier had been recorded.  The 
available service medical records during the initial period 
of service reveal that in March 1967, he complained of 
headaches with chest pain.  Clinically, his heart was 
unremarkable.  A Grade I/VI functional heart murmur was noted 
on January 1968 service separation examination.  However, the 
functional heart murmur was noted as "NCD" [not considered 
disqualifying].  During the second period of active service, 
he complained of chest pain without cardiac symptomatology in 
June 1979.  Costochondritis of the left upper thoracic area 
was assessed.  In October 1986, an electrocardiographic study 
was interpreted as showing sinus arrhythmia.  In December 
1986, he complained of chest pain.  He had a history of 
hypertension (service connection is in effect for 
hypertension).  Clinically, there was no heart murmur.  A 
chest x-ray study was unremarkable.  An electrocardiographic 
study was interpreted as showing sinus arrhythmia.  

In December 1987, appellant complained of chest pain.  It was 
noted that the chest pain was of a classic anginal pattern; 
and that there was a greater than 90% probability of coronary 
artery disease.  However, a chronic heart disorder was not 
substantiated by an electrocardiographic study that was 
conducted and interpreted as normal.  In January 1988, he 
underwent an exercise stress test, which was interpreted as 
normal.  In December 1988, a four-year history of 
hypertension was noted.  The assessment was chest pain, 
musculoskeletal, not cardiac.  In April 1989, the assessment 
was blood pressure controlled with medication with no 
clinical indication of significant coronary artery disease.  
In June 1990 and August 1991, electrocardiographic studies 
were interpreted as normal, except for sinus 
bradycardia/arrhythmia.  In January 1994, atypical chest pain 
was assessed.  However, on a January 1995 treadmill stress 
test, no chest pain was noted.  It is highly significant that 
the remainder of the service medical records, including a 
June 1996 service retirement examination report, did not 
reveal any findings or diagnoses pertaining to a chronic 
heart disorder with chest pain (although in an attendant 
medical questionnaire, he did report having or having had 
chest pain).  Significantly, chest x-ray and 
electrocardiographic studies were normal.  

On January 1997 VA examination, appellant's complaint's 
included occasional chest pain and heart palpitations, which 
he related to his hypertension.  However, it is of 
substantial import that clinical evaluation did not include 
any actual findings or diagnoses pertaining to a chronic 
heart disorder with chest pain.  Additionally, the heart had 
regular rhythm without murmur; and chest x-ray and 
electrocardiographic studies were normal.  None of the other 
post-service medical reports of record are pertinent, since 
they do not include any complaints, findings, or diagnoses 
pertaining to a heart disorder with chest pain.  

Appellant contends, in essence, that the claimed disability 
is presently manifested and related to service.  However, 
appellant is not competent to offer medical opinion or 
diagnosis.  See Espiritu.  Appellant has not presented any 
competent evidence that indicates that a chronic heart 
disorder with chest pain is presently manifested and related 
to service.  Thus, given the lack of clinical evidence 
showing that a chronic heart disorder with chest pain is 
presently manifested and related to appellant's service, the 
claim for service connection for a chronic heart disorder 
with chest pain is not well grounded.  The claim is therefore 
denied.  38 U.S.C.A. § 5107(a).  Caluza; Brammer; Grottveit; 
Grivois; and Edenfield.


E.  Service Connection for Residuals of Dental Trauma

Appellant contends, in essence, that dental trauma was 
sustained when he was knocked to the ground by exploding 
mortar shells in Vietnam, causing damage to his teeth, 
including a front tooth.  See December 1974 application for 
dental benefits; and a July 1997 Notice of Disagreement.  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis are not disabling conditions, and may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment.  38 C.F.R. § 4.149.  As the RO indicated in 
its May 1997 rating decision sheet, it construed appellant's 
request for dental benefits as a claim for service connection 
for residuals of dental trauma as well as a claim for 
entitlement to dental examinations or outpatient dental 
treatment; and referred that latter claim to a VA Medical 
Center for adjudication (since Medical Administration Service 
of the VA Medical Center, not the RO, processes claims for 
entitlement to dental examinations or outpatient dental 
treatment).   

Service connection for dental disability may be granted for 
each missing or defective tooth and each disease of the 
investing tissues, which are shown to have been incurred in 
or aggravated by service.  38 U.S.C.A. § 1712; 38 C.F.R. 
§ 3.381(a).  In pertinent part, as to each noncompensable 
service-connected dental disorder, a determination will be 
made as to whether it was due to a combat wound or other 
service trauma.  38 C.F.R. § 3.381(e).  It should be added 
that the term "service trauma" does not include the 
intended effects of treatment provided during a veteran's 
military service, including tooth extractions.  See VA O.G.C. 
Prec. Op. No. 5-97 (Jan. 22, 1997) (Precedent Opinion of the 
VA General Counsel).  

On November 1965 examination for service entrance, a detailed 
description of appellant's teeth apparently was not recorded.  
In a December 1974 application for dental benefits, appellant 
alleged that in April 1967, "[t]o relieve an ab[s]cess on a 
sinus cavity caused by a bomb explosion, my front tooth was 
drilled.  This damaged the tooth and is completely dead....  2 
teeth filled....Nov. 67."  According to the Bronze Star Medal 
citation of record, in May 1967, appellant was knocked to the 
ground on two occasions by the concussion of exploding mortar 
rounds; however, no dental trauma was stated therein.  
Available service dental records reveal that in June 1967, 
teeth numbers 17 and 32 were noted as missing, and tooth 
number 9 (a front incisor) was noted as having caries (as did 
certain other teeth).  No history of, or treatment for, 
dental trauma or in-service extraction was recorded, however.  
Moreover, teeth numbers 17 and 32 are 3rd molars, not front 
teeth.  On January 1968 service separation dental 
examination, teeth numbers 17 and 32 were noted as missing; 
and tooth number 9, as well as certain molars, were noted as 
restorable.  Again, no history of trauma was recorded.  In 
September 1988, slight to moderate generalized periodontal 
disease was noted with numerous missing molar teeth; and 
tooth number 9 was described as quite mobile with guarded 
prognosis.  In August 1993, tooth number 9 had a loose crown 
and x-rays revealed 50 percent bone loss; and although later 
that year, periodontal scaling of that tooth apparently was 
attempted, severe mobility of that tooth was noted in March 
1994.  In May 1994, tooth number 9 was extracted.  In 1995 
and 1996, additional teeth, including tooth number 10, were 
extracted due to periodontal disease.  

Appellant does not specifically contend that he has gum 
disease which had its onset during active service.  
Regardless, periodontal diseases are not considered disabling 
conditions for VA compensation purposes.  38 C.F.R. § 4.149.

On January 1997 VA dental examination, appellant provided a 
history of tooth number 9 having been knocked out in 1967.  
However, that history of dental trauma is clearly inaccurate 
and an assertion that is "inherently incredulous", since 
the service dental records unequivocally show that tooth 
number 9 was present until its extraction by a dentist in 
1994 after years of periodontal disease.  See King.  
Appellant also stated therein that tooth number 10 (a front 
incisor) required extraction due to gum disease.  The 
pertinent diagnosis was widespread periodontal disease.  
Again, however, even though appellant received periodontal 
treatment in service, that is not a disability for which 
service connection may be granted.  38 C.F.R. § 4.149.

The Board has considered 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d).  However, in this case, appellant's assertions as 
to dental trauma resulting in dental disability incurred in 
combat are not accepted as sufficient proof of service 
connection, since the service medical records indicate that 
he had periodontal disease which resulted in tooth 
extractions, not from trauma, for the aforestated reasons.  
It is reiterated that in order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza.  As no competent evidence has been presented showing 
that appellant's teeth sustained in-service trauma resulting 
in current disability, the claim of entitlement to service 
connection for residuals of dental trauma is not well 
grounded.  The claim is therefore denied.  38 U.S.C.A. 
§ 5107(a).  Grottveit; Grivois; and Edenfield.  


ORDER

Service connection for a generalized anxiety disorder is 
granted.  To that extent, the appeal is allowed.

Appellant's claims of entitlement to service connection for a 
post-traumatic stress disorder, a sinus disorder, a headache 
disorder, a heart disorder with chest pain, and residuals of 
dental trauma are not well grounded, and are therefore 
denied.  To this extent, the appeal is disallowed.


REMAND

With respect to the remaining appellate issues of service 
connection for right hip and left knee disabilities and an 
original compensable rating for bronchitis, initial review of 
the evidentiary record indicates that additional evidentiary 
development should be accomplished prior to final appellate 
determination.  Review of the discussion as entered by the RO 
reveals these issues were considered well grounded by the RO.  
The Board agrees with that characterization as to these 
issues.

With respect to the issues of service connection for right 
hip and left knee disabilities, appellant's service medical 
records reveal various treatment for those joints.  However, 
a June 1996 service retirement examination report did not 
include any findings or diagnoses pertaining to a right hip 
or left knee disability.  Although a January 1997 VA 
examination report revealed that x-rays of those joints were 
negative and no pertinent diagnoses were rendered, 
nevertheless the actual clinical measurements of right hip 
and left knee ranges of motion were decreased to some extent.  
The clinical significance, if any, of that decreased range of 
motion of those joints is unclear from the record, however.  
The Board must consider only independent medical evidence to 
support its findings rather than provide its own medical 
judgment.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Consequently, it is the Board's opinion that an appropriate 
VA examination, such as an orthopedic examination, should be 
arranged to determine whether he currently has chronic right 
hip and left knee disabilities and, if so, the etiology 
thereof.  

With regards to the issue of an original compensable rating 
for bronchitis, although spirometric tests were conducted on 
a January 1997 VA examination, the results apparently did not 
include diffusion capacity of the lung for carbon monoxide by 
the single breath method (DLCO (SB)) or certain other 
clinical findings listed as criteria under Diagnostic Code 
6600 for rating bronchitis.  Disability determinations should 
be based upon the most complete evaluation of the claimant's 
condition that can feasibly be constructed.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Therefore, an appropriate 
VA examination, such as a pulmonology examination, with 
appropriate tests/studies, should be arranged to adequately 
determine the nature and current severity of the service-
connected bronchitis.  It should be added that the VA amended 
its regulations for rating respiratory system disabilities 
(including bronchitis), effective October 7, 1996.  See 61 
Fed. Reg. 46,720-731 (Sept. 4, 1996) (codified at 38 C.F.R. 
§§ 4.96-4.97 (1996-8)).  Said amended regulations are 
applicable, since appellant's claim was filed subsequent to 
October 7, 1996.  

Accordingly, these remaining issues on appeal are REMANDED 
for the following:

1.  The RO should contact appellant and 
request him to provide any relevant 
clinical records, not presently 
associated with the claims folders, in 
his possession, as well as the complete 
names and addresses of any physicians or 
medical facilities which have provided 
relevant treatment.  All available, 
actual clinical records (as distinguished 
from physicians' statements based upon 
recollections of previous treatment), to 
the extent such records are not presently 
associated with the claims folders, 
should be obtained from the specified 
health care providers.  The appellant 
should be requested to sign and submit 
appropriate consent forms to release any 
private medical reports to the VA.  Any 
records obtained should be associated 
with the claims folders.

2.  The RO should obtain any additional, 
relevant VA clinical records; and 
associate them with the claims folders. 

3.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folders should contain 
documentation of the attempts made.  The 
appellant and his representative should 
also be informed of any negative results.  
38 C.F.R. § 3.159 (1998).

4.  With respect to the issues of service 
connection for right hip and left knee 
disabilities, the RO should arrange 
appropriate examination, such as an 
orthopedic examination.  All indicated 
tests and studies should be performed.  
The examiner should review the entire 
claims folders and determine whether any 
chronic disabilities of the right hip and 
left knee are currently manifested, and 
if so, their approximate date of onset 
(i.e., are they causally or etiologically 
related to military service)?  The 
examiner should comment upon the clinical 
significance, if any, of the decreased 
ranges of motion of the right hip and 
left knee recorded on January 1997 VA 
examination (i.e., are such decreased 
ranges of motion indicative of right hip 
or left knee pathology versus a normal 
variant).  If any chronic disabilities of 
the right hip and left knee are not 
currently manifested, this should be so 
stated for the record.  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the report.

5.  With respect to the issue of an 
original compensable rating for 
bronchitis, the RO should arrange an 
appropriate VA examination, such as a 
pulmonology examination, to determine the 
nature and current severity of that 
disability.  The pulmonologist should 
review the entire claims folders, to 
include a copy of the applicable section 
(Diagnostic Code 6600) of the newly 
amended regulations for rating 
respiratory system disabilities, and 
describe in detail the nature and 
severity of the service-connected 
bronchitis.  All indicated tests and 
studies should be conducted, such as 
chest x-ray and pulmonary function 
testing.  The examiner should record and 
interpret the pulmonary function test 
results, including, but not limited to, 
FEV-1, FEV-1/FVC, DLCO (SB), etc.; and 
state whether any of the other criteria 
set forth in 38 C.F.R. § 4.97, Diagnostic 
Code 6600 are currently manifested.  If 
there are no pulmonary symptoms 
reasonably attributable to the service-
connected bronchitis, the examiner should 
so state in the record.  The degree of 
functional impairment or interference 
with daily activities, if any, by the 
service-connected bronchitis should be 
described in detail.  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner.  

6.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

7.  The RO should review any additional 
evidence and readjudicate the issues of 
service connection for disabilities of 
the right hip and left knee.  The RO 
should initially determine whether these 
service connection claims are well 
grounded, analyzing each claim 
separately.  If the RO determines that 
any of these service connection claims 
are not well grounded, the RO should 
consider Robinette and Caluza.  

If the RO determines that these service 
connection claims are well grounded, then 
these issues should be adjudicated under 
appropriate statutory and regulatory 
provisions.

8.  The RO should review any additional 
evidence and readjudicate the appellate 
issue of entitlement to an original 
compensable rating for bronchitis.  The 
RO should consider applicable court 
precedents and statutory and regulatory 
provisions, including the newly amended 
regulation for rating bronchitis (Code 
6600).  Additionally, the RO should 
consider the applicability of 38 C.F.R. 
§ 3.321(b) (1998), pertaining to 
extraschedular evaluation.

To the extent the benefits sought are not granted, the 
appellant and his representative should be furnished with a 
supplemental statement of the case and afforded a reasonable 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board for further appellate consideration, 
if in order.  No action is required of the appellate until he 
is notified.  No opinion as to the ultimate outcome in this 
case is intimated by the action taken herein.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

